BROWN, J.
The evidence adduced by the plaintiff shows that the Garnishee purchased from the defendant 700 dozen eggs at 20 cents per dozen; and after the eggs were delivered, and before the price thereof was paid, he was garnished, and thereafter the appellee claimed the debt.
The contention of the appellee is that the defendant, in making the sale, was the agent of the appellee; but his own evidence shows that the price the appellee (claimant) was to receive from the defendant for the eggs was agreed upon at 19*/2 cents per dozen, and that when the eggs were delivered to the defendant he gave his check to the claimant for the purchase price, on Hooper’s Bank; and the evidence tends to show that the eggs were sold to the garnishee by Adams, the judgment defendant, as though they were his property; and it further shows that he expressed some apprehension that the eggs might be attached before the delivery to the garnishee could be completed.
(1) This evidence was sufficient to afford an inference to be drawn by the jury that McNaron sold the eggs to Adams and accepted his check on the bank in payment of the purchase money; and, if so, the title passed.—Brandon Printing Co. v. Bostick, 126 Ala. 247, 28 South. 705; Francis-Chenoweth Hardware Co. v. Gray, 104 Ala. 236, 15 South. 911, 53 Am. St. Rep. 37; Foley v. Felrath, 98 Ala. 176, 13 South. 485, 39 Am. St. Rep. 39; McFadden & Bro. v. Henderson, et al., 128 Ala. 221, 29 South. 640; Warten v. Strane, 82 Ala. 311, 8 South. 231; Duke v. State, 146 Ala. 138, 41 South. 170.
(2) The evidence afforded conflicting inferences as to the character of the transaction, and the affirmative charge should have been refused and the case sent to the jury.
(3) Some argument is made here in support of motion to strike portions of the record, but as no such motion seems to have been made, no question is here presented as to the verity of the record.
For the error in giving the affirmative charge for the claimant, the judgment is reversed and the cause remanded.
Reversed and remanded.